Citation Nr: 1111989	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disability (PTSD).

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 2000 to August 2004.  He received the Combat Action Ribbon in connection with his service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned an initial rating of 10 percent; and which denied claims for service connection for a bilateral shoulder, a left knee and right ankle disabilities.

The claims folder was subsequently transferred to the jurisdiction of the Pittsburgh, Pennsylvania RO.

The issue of entitlement to service connection for a left ankle disability was raised by the Veteran in a July 2007 letter.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial rating in excess of 10 percent for PTSD and service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current left shoulder disability.

2.  There is a nexus between a current left knee disability and an injury in service.

3.  There is a nexus between a current right ankle disability and service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.

3.  The criteria for entitlement to service connection for a right ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The U. S. Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in an April 2006 letter.  This letter informed him of the evidence required to substantiate his claim for service connection for a shoulder disability, among other claims.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided the proper preadjudication notice in accordance with Pelegrini.
   
The Veteran's status as a veteran has been established.  The remaining elements of proper Dingess notice were provided in the preadjudication April 2006 letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of instant claim.  The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  A VA examination has been conducted and a sufficient medical opinion has been obtained.  Further examination is not required with regard to the left shoulder disability, because the Veteran has not reported current left should symptoms at any time since his claim for benefits, and there is no competent medical evidence of a diagnosis or symptoms of such a disability.

The Veteran has not completed any additional authorization forms to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of the left shoulder claim.

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to the left knee and right ankle claims, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Left Shoulder 

A November 1999 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful or "trick" shoulder in an accompanying Report of Medical History (RMH).  A May 2003 Post-Deployment Health Assessment noted, without elaboration, that the Veteran had swollen, stiff or painful joints while deployed.  A June 2004 discharge physical was negative for any relevant abnormalities and the Veteran denied a painful shoulder in an accompanying Chronological Report of Medical Care.  The remaining service treatment records are negative for complaints, treatments of diagnoses related to the left shoulder.

A May 2006 VA General Medicine examination reflects the Veteran's complaints of right shoulder pain during service after playing football.  Physical examination revealed right shoulder anterior tenderness but was negative for other joint pathology.  An accompanying left shoulder X-ray was normal.  Following this examination and a review of the Veteran's claims file, no diagnosis related to the left shoulder was made.

VA treatment records dated through October 2008 are negative for reports of complaints, treatment, or diagnoses related to the left shoulder.

During the course of this appeal the Veteran has submitted fairly detailed statements and contentions, but has not mentioned any symptoms of a left shoulder disability.

There is no medical or lay evidence of a current left shoulder disability or symptoms of a left shoulder disability.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of a current disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

As the evidence of record is negative for any current left shoulder disability, service connection cannot be granted and the claims must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Left Knee and Right Ankle

Service treatment records document an impression of a right ankle sprain in May 2002.  Complaints of left knee pain were noted in July 2003, and an assessment of a soft tissue injury from an unspecified left knee injury was made.  The Veteran received follow-up treatment later that month.  In June 2004, it was noted that the Veteran had a 2 and a half year history of bilateral knee pain.  This was thought to be probable degenerative disease.  An examination was positive for crepitus, but was otherwise normal.

At the May 2006 VA examination the Veteran reported continuing symptoms in his left knee and right ankle since service.  Tenderness of the right ankle and left knee pain were noted.  The examiner diagnosed left knee chondromalacia, and a right ankle sprain.  He did not provide any explicit opinion regarding the etiologies of these disabilities, but the only reported left knee and right ankle injuries were those noted in service.  

As noted above, the Veteran is competent to report in-service injuries and a continuity of symptomatology.  Pain in the left knee and right ankle are symptoms that he is competent to observe.  His reports and the service treatment records provide competent evidence of left knee and right ankle disabilities in service, a continuity of symptoms since service and of a current disability.  There is no reason to question the Veteran's credibility.  

The evidence is in favor of the grant of service connection for a left knee disability, diagnosed as chondromalacia; and a right ankle disability, diagnosed as strain.


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right ankle disability is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

At the 2006 VA examination the Veteran reported a history of right shoulder "problems" in service, and that he had experienced right shoulder pain since 2004.  It is unclear whether this ongoing symptomatology had begun in service or was otherwise related to the injury reported in service.  An opinion is needed in this regard.

The Veteran was last afforded a VA psychiatric examination in May 2006.  The available clinical records document increased psychiatric complaints since that time and at least one in-patient hospitalization for PTSD.  The Veteran has alleged that his PTSD symptoms are now so severe that he could not be left alone with his young child and that he was unable to maintain employment.  In its February 2011 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's psychiatric symptoms had worsened and that a new examination was warranted.

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In light of the clinical evidence and the contentions regarding the Veteran's worsened symptoms, a new VA psychiatric examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether any current right shoulder disability, is related to service.  

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide opinions as to whether any current diagnosed right shoulder disability, left knee disability and/or right ankle disability was at least as likely as not (50 percent probability or more) had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should specifically comment on the Veteran's in-service complaints of right shoulder pain, left knee pain and a right ankle sprain.

If arthritis is diagnosed, the examiner should indicate whether it was manifested to a compensable degree within one year of the Veteran's discharge from service in August 2004.

The examiner should provide a rationale for the opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  Afford the Veteran a VA examination to determine the current severity of his service-connected PTSD.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social, occupational, family relations, judgment, thinking and mood impairment resulting from the service- connected PTSD.  The examiner should also provide a global assessment of functioning score with an explanation of the significance of the score assigned.

In addition, the examiner should determine whether the Veteran's service-connected PTSD renders him incapable of securing and maintaining substantially gainful employment consistent with his educational and occupational experience.

The rationale for all opinions expressed must also be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that the Veteran's reports must be considered in formulating the opinion.

4.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand.

5.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


